Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitation of a vibrating beam accelerometer device comprising a resonator includes a resonator beam; a first drive electrode and a second drive electrode, each configured to receive a single drive voltage; the first drive electrode is located on a first side of the resonator beam; the second drive electrode is located on a second side of the resonator beam opposite the first side; a first sense electrode and a second sense electrode; during operation, the first sense electrode and the second sense electrode are biased with the one bias voltage of the same polarity; the first sense electrode is located on the first side of the resonator beam; the second sense electrode is located on the second side of the resonator beam opposite the first side; a first change in capacitance with respect to displacement (dC1/dx) for the first sense electrode is approximately equal in magnitude to a second change in capacitance with respect to displacement (dC2/dx) for the second sense electrode and opposite in sign; an electrical signal routing where a first sense output from the first sense electrode is subtracted from a second sense output from a second sense electrode by a differential amplifier; the routing comprising a drive signal path coupled to the drive electrode; a first sense signal path coupled to the first sense electrode; a second sense signal path coupled to the second sense electrode; the electrical signal routing is configured to produce a first parasitic capacitance between the drive signal path and the first sense signal path that generates a first parasitic feedthrough current; and a second parasitic capacitance between the drive signal path and the second sense signal path that generates a second parasitic feedthrough current wherein the first parasitic feedthrough current and the second parasitic feedthrough current are approximately equal in magnitude.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/HELEN C KWOK/Primary Examiner, Art Unit 2861